DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105996947 to Fu et al. (Fu).
Regarding claims 1-3 and 15-20, Fu teaches a dishwasher (Fig. 1 and 7, generally) comprising a cabinet having a washing tub (Fig. 1, generally) ); a door (Fig. 1, part 430) installed at one side of the cabinet to open or close the washing tub, wherein the door includes: a door member (Fig. 7, part 420) in which an electrical component/pcb is installed (unlabeled, but clearly in Fig. 7 between parts 415 and 420); a handle member (Fig. 7, part 100) installed on the door member to form a handle; and a water discharge channel (Fig. 7, part 13) formed in the door to allow water to be discharged to the outside of the door through the door member and the handle member; a moist air inlet (Fig. 7, part 421) and outlets (Fig. 7, part 500) to enter the handle and exit through second outlets (Fig. 7, part 13); and the door has a rear cover (Fig. 7, part 420) and a front cover (Fig. 7, part 520); wherein the first outlet and is provided at a position corresponding to a position of the water inlet (Fig. 7, at parts 421 and 500); wherein the first outlet includes a first discharge hole formed at a lower side of the door member and a first discharge surface inclined to guide water toward the first discharge hole (Fig. 7, at parts 421 and 500); wherein the second outlet includes at least one second discharge hole disposed at a position corresponding to a position of the first discharge hole (Fig. 7, at parts 421 and 500); further comprising a water leakage preventing member that includes a discharge port corresponding to the first discharge hole and the second discharge hole to prevent water from leaking between the first discharge hole and the second discharge hole (Fig. 7, at part 500).

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Should Applicant amend the claims and if a Notice of Allowance were to issue, Examiner will include a full statement of reasons for allowance therewith.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Specifically, Applicant has cured the 35 USC 112 rejection.  However, Applicant has submitted new prior art with respect to Fu, wherein Examiner has reviewed this prior art and a rejection of record has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711